ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Contreras, 2011 IL App (2d) 100930




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                     JAVIER CONTRERAS, Defendant-Appellee.



District & No.              Second District
                            Docket No. 2-10-0930


Filed                       December 15, 2011


Held                        In a prosecution for delivery of cocaine and controlled substance
(Note: This syllabus        trafficking, the trial court properly suppressed evidence obtained on the
constitutes no part of      ground that the Chicago police officers who stopped and arrested
the opinion of the court    defendant in Will County based on an offense that occurred in Du Page
but has been prepared       County lacked the authority to act extrajudicially, since the officers only
by the Reporter of          had second-hand awareness of the commission of a felony in which they
Decisions for the           had a suspicion defendant participated and section 107-4(a-3)(2) of the
convenience of the          Code of Criminal Procedure required that they have first-hand awareness.
reader.)


Decision Under              Appeal from the Circuit Court of Du Page County, No. 09-CF-2641; the
Review                      Hon. George J. Bakalis, Judge, presiding.



Judgment                    Affirmed.
Counsel on                  Joseph E. Birkett, State’s Attorney, of Wheaton (Lisa Anne Hoffman,
Appeal                      Assistant State’s Attorney, and Lawrence M. Bauer and Mary Beth Burns,
                            both of State’s Attorneys Appellate Prosecutor’s Office, of counsel), for
                            the People.

                            Barry A. Spector, of Barry A. Spector & Associates, of Evanston, for
                            appellee.


Panel                       JUSTICE BOWMAN delivered the judgment of the court, with opinion.
                            Presiding Justice Jorgensen and Justice Zenoff concurred in the judgment
                            and opinion.




                                              OPINION

¶1          The State appeals from a ruling suppressing certain evidence against defendant, Javier
        Contreras. The suppression was the result of a ruling that Chicago police officers had stopped
        and then arrested defendant in Will County in relation to an offense that took place in
        Du Page County, when the officers lacked authority to act extraterritorially. The State
        contends that, under section 107-4(a-3)(2) of the Code of Criminal Procedure of 1963 (Code)
        (725 ILCS 5/107-4(a-3)(2) (West 2008)), the officers’ second-hand awareness of the recent
        commission of a felony in which they had reasonable suspicion that defendant participated
        gave them authority to stop defendant. We hold that section 107-4(a-3)(2) requires first-hand
        awareness, which the officers did not have.
¶2          The State further argues that, even if the extraterritorial stop and arrest were improper,
        the court erred in suppressing the evidence. However, it concedes that binding supreme court
        precedent requires suppression for such violations, and it admits that it makes the argument
        solely to preserve it. We agree that binding precedent holds “that the exclusionary rule is
        applicable where the police effectuate an extraterritorial arrest without appropriate statutory
        authority.” People v. Carrera, 203 Ill. 2d 1, 11 (2002). We therefore affirm the suppression.

¶3                                       I. BACKGROUND
¶4           Defendant was charged with delivery of 900 or more grams of cocaine (720 ILCS
        570/401(a)(2)(D) (West 2008)) and controlled substance trafficking of the same 900 or more
        grams of cocaine (720 ILCS 570/401.1(a) (West 2008)).
¶5           Defendant filed four suppression motions. Only the fourth is at issue here, but the parties
        stipulated that the evidence educed for the first three would also be used for the fourth. In the
        first, defendant moved to suppress a confession based on alleged flaws under the rule in

                                                  -2-
       Miranda v. Arizona, 384 U.S. 436 (1966). In the second, he moved to suppress evidence
       (including $4,000 in cash) that was the product of his stop and the ensuing search, arguing
       that the stop had been without sufficient basis. In the third, he moved to quash his arrest and
       suppress all evidence resulting from it, again arguing that the police had lacked sufficient
       basis to stop defendant. The court held one evidentiary hearing on all three motions.
¶6         The principal witness at the hearing was Officer Brian Luce of the Chicago police. He
       testified that he and the Chicago police narcotics group that he was working with had
       identified one Mario Arellano as a person probably engaged in “smurfing” for a large-scale
       Chicago narcotics operation. (“Smurfing”–which, in this sense, is also known as
       “structuring”–is a way to evade having financial institutions file currency transaction reports
       or suspicious activity reports. A transaction, which, if made in one step, would trigger a
       report, is structured into a number of smaller transactions designed to avoid suspicion. See
       Black’s Law Dictionary 1423 (8th ed. 2004). Luce and his team observed Arellano making
       many visits to currency exchanges.)
¶7         The group began surveillance of Arellano on September 28, 2009. The surveillance
       identified vehicles and addresses that group members concluded were associated with the
       narcotics operation. The vehicles included a BMW, a gray pickup, and Arellano’s van. The
       addresses were a house at 359 Sweet Gum Street in Bolingbrook, a house at 1114 Janet
       Street in Darien (at which the BMW and the pickup were registered), and a house at 7701
       Clarendon Hills Road in Willowbrook (which was Arellano’s residence).
¶8         At the time of defendant’s arrest, surveillance of Arellano associate Eduardo Torres had
       resulted in “recovery of over 4,000 grams of cocaine.” This was on October 13, 2009, and
       resulted in the arrest of another suspect. Luce and his group were not aware of defendant
       until October 21, 2009.
¶9         On that day, the movement of the suspects appeared to the surveillance team to focus on
       the property at 1114 Janet Street. Luce described this property as a residence on a lot with
       a high fence and a gate across the driveway. The BMW arrived on the premises and then left.
       A minivan with forged registration stopped at the property and then went to 359 Sweet Gum
       Street. The minivan driver employed countersurveillance driving patterns. The BMW
       returned to 1114 Janet Street. The officers then saw that the tractor portion of a semi-trailer
       rig–which we will refer to as a truck–was parked behind the house. The surveillance saw
       somebody go from the truck into the house. Eventually, Arellano’s van and the BMW both
       were driven away. Shortly thereafter, the truck also left. Luce and his colleagues believed that
       the truck was the likely conveyance for a large-scale narcotics shipment, so Luce and another
       officer, Luis Garza, followed it.
¶ 10       While Garza and Luce were following the truck, other officers, led by Officer Morovic,
       followed the BMW to 7701 Clarendon Hills Road, where they saw it pulling into the garage.
       (The house at 7701 Clarendon Hills Road was a two- or three-minute drive from 1114 Janet
       Street in Darien.) Somewhat later, the officers at 7701 Clarendon Hills Road saw Arellano
       exiting the house carrying a plastic bag with two “squared-off objects” in it, which the
       officers believed were two packages of cocaine in kilogram-sized bricks. Morovic announced
       himself to Arellano as a police officer and Arellano threw down the bag. The officers


                                                 -3-
       recovered it; the contents were as expected and a field test was positive for cocaine. Morovic
       used a secure cell-based communications channel to tell other team members that Arellano
       had been carrying cocaine.
¶ 11       Meanwhile, Luce and Garza followed the truck to a Bolingbrook truck stop. Defendant
       was the driver. At the truck stop, defendant backed the truck up to a trailer. He and Jose
       Contreras (elsewhere identified as defendant’s son) went to “the rear,” then got back up into
       the truck’s cab. At that point, Luce had already heard Morovic’s account of the stop of
       Arellano; Luce then learned that a search of Arellano had found some cocaine in Arellano’s
       pocket. Garza and Luce had separate vehicles, which they pulled up alongside the truck such
       that it could not be driven away. Luce, with his badge on display, got up onto the step to the
       truck cab and asked defendant to step out. Defendant did so, but Luce saw that he reached
       toward the rear of the cab before doing so. When defendant got out, he was shaking and
       sweating. Luce admitted that, when he approached defendant, he did not know defendant’s
       name and lacked certainty of defendant’s role in the narcotics operation.
¶ 12       Luce announced that he was engaged in a narcotics investigation and asked defendant
       where he had come from. Defendant said that he had come from a restaurant. Luce said that
       defendant was lying; he had come from a residence. Luce asked defendant to consent to a
       search of the truck. Defendant signed a Chicago police consent-to-search form. Luce then
       made a request to the Bolingbrook police department for a drug dog. An officer arrived with
       the dog. It did not alert in the trailer, but it did in the rear of the cab. Luce searched in that
       area and found $2,000 in cash. After Luce found the money, defendant told Luce that he had
       brought $40,000 in cash from California. He took $2,000 in cash from his pants pocket,
       saying that it was partial payment for moving the $40,000. Garza took defendant into
       custody, and Luce went to join a team searching the house at 7701 Clarendon Hills Road.
¶ 13       Garza testified about his participation in defendant’s arrest, particularly his reading
       defendant his Miranda rights.
¶ 14       The court denied the motions in a memorandum decision that included detailed findings
       of fact. Those findings are consistent with our summary of the evidence. The court held that,
       although all of defendant’s acts had possible innocent explanations, the police could
       reasonably infer that the truck had been used to make a delivery of cocaine to 1114 Janet
       Street, that the BMW carried the cocaine to 7701 Clarendon Hills Road, and that that was
       why Arellano was carrying the cocaine just before he was arrested. This, the court concluded,
       gave Luce a reasonable and articulable suspicion that the truck had been involved in criminal
       activity. The court called the matter a “close case,” but said that the original detention of
       defendant was proper as a stop pursuant to Terry v. Ohio, 392 U.S. 1 (1968), and that the
       ensuing search was voluntary.
¶ 15       Defendant then filed his fourth suppression motion. He asserted that Luce and Garza had
       violated statutory limits on extraterritorial actions by law enforcement officers when they
       stopped defendant. He asked the court to quash his arrest and to suppress his statements and
       the evidence seized.
¶ 16       The parties agreed that another evidentiary hearing was unnecessary. Defendant asked
       the court to take judicial notice that Darien is in Du Page County and does not adjoin


                                                  -4-
       Chicago, that Willowbrook is in Du Page County and does not adjoin Chicago, and that
       Bolingbrook is in Will County and does not adjoin Chicago. See 65 ILCS 5/7-4-7 (West
       2008) (“The territory which is embraced within the corporate limits of adjoining
       municipalities within any county in this State shall be a police district.”); 65 ILCS 5/7-4-8
       (West 2008) (“The police of any municipality in such a police district have full authority and
       power as peace officers and may go into any part of the district to exercise that authority and
       power.”).
¶ 17       Defense counsel argued that the State had presented no evidence that the Chicago police
       were investigating an offense that occurred in Chicago. He further argued that Luce and
       Garza were not personally aware of defendant’s having committed any felony or
       misdemeanor in the state. He pointed out that the court had already ruled that Luce and Garza
       had not had probable cause to arrest defendant when they initially stopped him. Finally, he
       contended that, based on the use of police powers, the stop was not proper as an arrest by a
       private person.
¶ 18       The State responded that the officers were personally aware of defendant’s commission
       of a felony, based on his presence with his truck at 1114 Janet Street and based on Arellano’s
       being arrested with cocaine. Alternatively, it argued that, based on the evidence that Arellano
       was smurfing, the police were engaged in the investigation of an offense that took place in
       Chicago.
¶ 19       The court ruled that the Terry stop of defendant was improper and that defendant’s
       statements to the police and other evidence were fruits of that improper stop. It ruled that the
       facts were as set out in the earlier decision. The court reasoned that either of two provisions
       was a potential source of authority for the Terry stop of defendant: (1) section 107-4(a-3) of
       the Code (725 ILCS 5/107-4(a-3) (West 2008)), which allows law enforcement officers to
       make Terry stops and arrests in specified circumstances, and section 107-3 of the Code (725
       ILCS 5/107-3 (West 2008)), which allows any person to make arrests for offenses other than
       ordinance violations. Within section 107-4(a-3), it deemed section 107-4(a-3)(1) (725 ILCS
       5/107-4(a-3)(1) (West 2008)) and section 107-4(a-3)(2) to be the only provisions that might
       authorize the officers’ actions. Section 107-4(a-3)(1) allows arrests or Terry stops “if the
       officer is engaged in the investigation of an offense that occurred in the officer’s primary
       jurisdiction and the temporary questioning is conducted or the arrest is made pursuant to that
       investigation.” 725 ILCS 5/107-4(a-3)(1) (West 2008). Section 107-4(a-3)(2) allows arrests
       or Terry stops “if the officer, while on duty as a peace officer, becomes personally aware of
       the immediate commission of a felony or misdemeanor violation of the laws of this State.”
       725 ILCS 5/107-4(a-3)(2) (West 2008).
¶ 20       As to section 107-3, the court noted that Illinois courts have held that, when law
       enforcement officers have used police powers to garner the information needed to make an
       arrest, section 107-3 does not provide them authority to make the arrest. It ruled that the
       officers’ use of a communications channel limited to the police was a use of police powers;
       section 107-3 therefore did not provide authority for the stop.
¶ 21       It further ruled that section 107-4(a-3) did not provide authority for the stop either. It
       found that section 107-4(a-3)(1) was unavailable because the offense at issue occurred in


                                                 -5-
       Du Page County, not in Chicago.
¶ 22        Finally, it ruled that section 107-4(a-3)(2) also did not apply:
                “Here an argument can be made the [sic] Officer Luce became aware of the
            commission of a felony or misdemeanor by Mario Arellano. This was when Arellano was
            stopped in Willowbrook with evidence of possession of Cocaine. This information was
            conveyed to Officer Luce but was not personally observed by him. In other settings
            information one police officer may have can be imputed to the knowledge of other
            officers. The court, however, does not believe that this is the intent of this subsection.
            Even under Section 107-3 which allows arrest by a private citizen based on reasonable
            grounds to believe a crime has been committed, cases interpreting citizen’s type arrest
            by police have stressed that the officer making the citizen[’]s arrest had made personal
            observations to establish reasonable grounds. [Citation.] Section 107-4(a-3)(2) requires
            the officer to become personally aware of the immediate commission of the offense. This
            implies that the officer may make an arrest as a peace officer outside of his jurisdiction
            when he personally observes an offense being committed. ***
                Here Chicago Police certainly had not observed the defendant committing any
            offense and as previously held by the court had no probable cause to arrest the defendant
            at the time of his initial detention. To allow temporary questioning outside of their
            jurisdiction the court believes the peace officers under (2), needed to have personally
            observed the defendant commit an offense. Even if the court were to assume that the
            Chicago Police Officers[’] knowledge of Arellano’s arrest provided a basis under this
            section for detaining the defendant for purposes of 107-14 [(725 ILCS 5/107-14 (West
            2008) (codifying the power to make a Terry stop))], that section limits the detention to
            the purpose of getting the name and address of the person and an explanation of his
            actions. In this case the Chicago Police went much further, they obtained the defendant’s
            name and address but they did not ask for an explanation of his actions but told him they
            were involved in a narcotics investigation, and that he was part of it. They then
            proceeded to obtain a consent to search form for his vehicle and called in a canine unit
            to conduct the search.”
¶ 23        The State filed a motion for reconsideration. It first argued that the police did not use
       police powers in making the stop. It asserted that defendant had failed to supply sufficient
       evidence that a citizen would not be able to monitor the police cell phone discussion. Further,
       it argued that a group of citizens could have conducted the same surveillance as the police.
¶ 24        It next argued that the officers did not need to have personally observed Arellano
       committing an offense. It argued that it was sufficient that Luce and Garza were personally
       aware of the other officers’ statements about the drugs found with Arellano. It further argued
       that Luce’s reasonable suspicion of defendant based on the conveyed information was
       sufficient.
¶ 25        In other sections of the motion, the State argued that suppression was not the appropriate
       remedy for an extraterritoriality violation and that, even if it sometimes was, the doctrine of
       attenuation made it inappropriate when the confession that defendant sought to suppress had
       come many hours later.


                                                -6-
¶ 26       Defendant replied. He asserted, among other things, that section 107-4(a-3)(2) could
       apply only if the officers were personally aware of a felony or misdemeanor committed by
       defendant. He also argued that the requirement that the officers be personally aware of the
       commission of an offense should be read to require the officers to have first-hand knowledge
       of the offense’s commission.
¶ 27       At the hearing, the State explained that its position was that, under section 107-4(a-3)(2),
       the officers needed knowledge only that some crime had been committed and reasonable
       suspicion that defendant had committed a crime. The court and the parties then began to
       consider whether defendant’s confession should be deemed sufficiently attenuated from the
       stop that a flaw in the stop would not necessitate suppression of the confession.
¶ 28       The court said that it had struggled with the interpretation of “personally aware” as used
       in the statute, but had concluded that personal observation was required. The court denied
       the motion as to the extraterritoriality issue, but said that it would need more facts to decide
       whether the confession was sufficiently attenuated from the stop that suppression was not
       required. (The hearing on attenuation would not affect the inadmissibility of the evidence that
       the police gained promptly from the stop and search.) It set a hearing for that issue a month
       later. The State then appealed, filing a certificate of impairment.

¶ 29                                        II. ANALYSIS
¶ 30        On appeal, the State makes two arguments. First, it asserts that section 107-4(a-3)(2) does
       not require officers to have “personally observed” the commission of an offense before they
       make any stops or arrests under the section. It argues that, because the dictionary definition
       of “aware” is “ ‘knowing; realizing; conscious,’ ” “personally aware,” as used in the statute,
       means only “knowing; realizing; conscious.” It does not suggest that either section 107-4(a-
       3)(1) or section 107-3 authorized the stop of defendant by Luce and Garza. Second, the State
       argues that the exclusionary rule should not apply to violations of the rules for extraterritorial
       stops and arrests by law enforcement officers. However, it concedes that it makes this
       argument solely to preserve it for supreme court review. We deem the State’s first argument
       unpersuasive as statutory interpretation. We do not address the second argument, as the State
       concedes that we are bound by contrary precedent.
¶ 31        In reviewing a court’s ruling on a motion to suppress, we “accord great deference to the
       trial court’s factual findings,” reversing them only if they are against the manifest weight of
       the evidence. People v. Close, 238 Ill. 2d 497, 504 (2010). However, we “review de novo the
       court’s ultimate decision to grant or deny the motion.” Close, 238 Ill. 2d at 504. Here, neither
       the State nor defendant questions the court’s findings of fact, so our review is effectively de
       novo.
¶ 32        At issue here is the nature of awareness of an offense that section 107-4(a-3)(2) requires.
       What does to be “personally aware” mean here? Section 107-4(a-3)(2) in full provides:
            “Any peace officer employed by a law enforcement agency of this State may conduct
            temporary questioning pursuant to Section 107-14 of this Code [codifying the rule in
            Terry] and may make arrests in any jurisdiction within this State *** if the officer, while
            on duty as a peace officer, becomes personally aware of the immediate commission of

                                                  -7-
            a felony or misdemeanor violation of the laws of this State[.]” 725 ILCS 5/107-4(a-3)
            (West 2008).
       We conclude that, in this context, being “personally aware” means having first-hand
       awareness or knowledge.
¶ 33        “The cardinal rule of statutory interpretation, to which all other rules are subordinate, is
       to ascertain and give effect to the intent of the legislature.” People v. Maggette, 195 Ill. 2d
336, 348 (2001). When determining the legislature’s intent, a court must first look to the
       language of the statute itself. Maggette, 195 Ill. 2d at 348. “Where the statutory language is
       clear, it will be given effect without resort to other interpretative aids.” Maggette, 195 Ill. 2d
       at 348. Where the language is unclear, use of rules of statutory construction is appropriate.
       See Maggette, 195 Ill. 2d at 349-50 (applying such rules to an ambiguous provision). Of
       those rules, one that we deem particularly applicable here is that a “court should construe a
       statute, if possible, so that no term is rendered superfluous or meaningless.” Maggette, 195
Ill. 2d at 350.
¶ 34        We think that the most useful starting point is a consideration of the meaning here of
       “personal.” For one possible meaning of “personal,” its antonym is “impersonal”–taken here
       not in the sense of distant or unfriendly, but in the sense of not relating to a person. If that
       were the applicable meaning of “personal,” a peace officer would then not be permitted to
       make stops or arrests if he or she became impersonally aware of the immediate commission
       of an offense. Although the question of whether impersonal awareness can ever exist may
       make for a good metaphysical debate, in normal contexts, for that meaning of “personal,”
       being “personally aware” is the same thing as being “aware.” Because this sense of
       “personally” adds nothing to the provision, it is not a favored interpretation. Several other
       meanings of “personal,” such as “relating to one’s private affairs,” make even less sense here.
       One meaning does make sense and adds meaning to the provision: the one in use in phrases
       like “I’ll handle it personally.” In this sense, “personally” implies acting oneself, and not
       through another. “Direct,” “first-hand,” and “without aid of another” all are reasonable
       synonyms for “personally” in this sense. We conclude that the section uses “personally” in
       this sense.
¶ 35        To read section 107-4(a-3)(2) as requiring first-hand awareness of the commission of an
       offense comports with the overall impression that the section gives. The legislature wanted
       peace officers out of their own jurisdictions to be free to act should they find themselves
       faced with a newly committed crime. This overall meaning is further confirmed by the
       section’s reference to the immediate commission of an offense.
¶ 36        The State argues that, if the legislature intended to require officers to have “personally
       observed” the commission of an offense, it could have said so. That form of argument works
       equally well against nearly any interpretation of a vague or ambiguous provision and thus
       does not aid interpretation. If the legislature intended to grant a peace officer acting
       extraterritorially authority to stop or arrest based on non-first-hand awareness of the
       immediate commission of an offense, it could have omitted the “personally” before aware.
¶ 37        In its reply brief, the State argues that, if section 107-4(a-3)(2) requires “personal
       observation,” it would add nothing to the authority available to any person under section 107-


                                                  -8-
       3. This is incorrect. Section 107-3 provides that “[a]ny person may arrest another when he
       has reasonable grounds to believe that an offense other than an ordinance violation is being
       committed.” 725 ILCS 5/107-3 (West 2008). “The statutory phrase ‘reasonable grounds’ has
       the same substantive meaning as ‘probable cause.’ ” People v. Lee, 214 Ill. 2d 476, 484
       (2005). Thus, section 107-3 does not give a person authority to stop another on less than
       probable cause. Section 107-4(a-3)(2) allows Terry stops, and, “[u]nder Terry ***, a police
       officer who lacks probable cause for an arrest may nonetheless effect a limited investigatory
       stop where there exists a reasonable suspicion, based upon specific and articulable facts, that
       the person detained has committed *** a crime.” People v. Neuberger, 2011 IL App (2d)
100379, ¶ 6. A peace officer may have first-hand awareness of the immediate commission
       of a crime, yet may lack probable cause to arrest any particular person. Section 107-4(a-3)(2)
       allows Terry stops in such circumstances.
¶ 38       Moreover, it is at least possible that section 107-4(a-3)(2) gives peace officers authority
       to make arrests that they would not have if only section 107-3 existed. As the trial court
       recognized, an arrest under section 107-3 is not proper “if in making the arrest the officer
       uses the powers of his office to obtain evidence not available to private citizens.” People v.
       Lahr, 147 Ill. 2d 379, 383 (1992). (Such evidence includes that obtained by the use of a radar
       gun. Lahr, 147 Ill. 2d at 383-84.) Could such evidence give an officer personal–first-
       hand–awareness of the immediate commission of an offense? Awareness of the commission
       of an offense obtained by an officer’s hearing the commission of a crime over a secure police
       channel could well fit that description.
¶ 39       Here, Luce and Garza lacked first-hand awareness of the commission of any offense.
       Until the other officers stopped Arellano after he threw down the plastic bag containing
       squared-off bundles, there existed only generalized suspicion that some offense had occurred.
       Luce and Garza’s awareness of that event was second-hand only. They thus lacked authority
       under section 107-4(a-3)(2) to conduct a Terry stop of defendant. The court thus did not err
       in ruling that the stop was improper and was a basis for suppressing evidence directly derived
       from the stop.

¶ 40                                  III. CONCLUSION
¶ 41      For the reasons stated, we affirm the order of the circuit court of Du Page County
       suppressing certain evidence against defendant.

¶ 42      Affirmed.




                                                -9-